429 F.3d 294
ESTATE OF IDA ABRAHAM, Deceased; Donna M. Cawley and Diana A. Slater, Administratrixes, Petitioners, Appellants,v.COMMISSION OF INTERNAL REVENUE Respondent, Appellee.
No. 04-1886.
United States Court of Appeals, First Circuit.
October 7, 2005.

Brendan J. Shea, Langan, Dempsey & Brodigan, Boston, MA, for Petitioners-Appellants.
John A. Dudeck, Jr., Eileen J. O'Connor, United States Department of Justice, Donald L. Korb, Internal Revenue Service Chief Counsel, Washington, DC, for Respondent-Appellee.
Before TORRUELLA, LYNCH, and HOWARD, Circuit Judges.

ORDER OF COURT

1
Both parties have requested that this court recall mandate in order to remand to the Tax Court for the limited purpose of a recomputation of the estate tax under Tax Court Rule 156.


2
The Court notes that counsel for appellants should have called this matter to the attention of the court long before mandate issued.


3
The motion is allowed to the following extent. The court's opinion and judgment dated May 25, 2005 are amended by adding to each an ultimate sentence: "The matter is remanded to the Tax Court for the limited purpose of a recomputation of the estate tax under Tax Court Rule 156 to permit a recalculation of tax after deductions for attorneys fees."


4
Mandate issued on September 8, 2005 is recalled. Mandate shall issue forthwith in conformance with the now corrected opinion and judgment.


5
So ordered.